Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s (second) Response After Final Action dated March 8, 2021 is acknowledged.

After Final Consideration
Applicant’s response includes an amendment to the independent claim (claim 1) that the respective formulas are buffered to a particular pH.  While previous claim sets generically recite alkalizing agent(s) and acidifying agent(s), a buffer has never been claimed, searched or previously considered.  Furthermore, it is not clear the new limitations are supported because they appear to have been pulled from the exemplary data at page 26 of the as-filed specification.  This disclosure recites specific compositions for which the pH was adjusted with either a specific acid or a specific base.  These disclosed compositions are not disclosed to comprise a buffer.  Therefore, further search and consideration is required and the response will not be entered for purposes of Appeal.  See MPEP 714.13.  
Applicant’s Remarks are based on the claims filed March 8, 2021.  Since said claims have not been entered, a response to said remarks is not currently warranted.  To the extent that the remarks re-hash remarks of record, they remain unpersuasive for reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619